DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject matter eligibility determinations under 35 U.S.C. 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
An update to this guidance from July 2015 can be found at: 
http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf
	Based upon consideration of all the relevant factors with respect to the claims as a whole, Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.
	Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S. Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct.,June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L.L.C. v Sun Life Assur. Co. of Canada (U.S.), --F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine 
	The 2014 Interim Guidance outlines Steps 2A and 2B (equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
	Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed. Examples of abstract ideas include: 
	a. Fundamental economic practices; 
	b. Certain methods of organizing human activities; 
	c. An idea "of itself" and 
	d. Mathematical relationships/formulas.
	Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another.
	Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.	Non-limiting or non-exclusive examples of limitations which qualify as "significantly more" include:
	j.	Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Non-limiting or non-exclusive examples of limitations which fail to qualify as "significantly more" include:	k.	Adding the words "apply it" (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;	l.	Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are wall-understood, routine, and conventional activities previously known in the art;	m.	Adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;	n.	Generally linking the use of the judicial exception to a particular technological environment or field of use.
	In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea that is certain methods of organizing human activities for a game control method, displaying, selecting, executing, without any limitation which qualify as "significantly more" than the abstract idea itself.
	Under Step 2A, the Examiner deems at least the recitations of display, scrollable area, etc., to be directed to certain methods of organizing human activities for playing a game of chance.

	Consequently, the claims lack an inventive concept that would transform them into patent- eligible application of the incorporated abstract idea. 

3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
                                        Machine or Transformation Test
For a process (method) claim to be statutory subject matter, the process must:
(1) be tied to another statutory class (such as a particular machine or apparatus), or 
transformation of the underlying subject matter (such as an article or materials) to a different state or thing.  
Process claims tied to a machine or apparatus must positively recite the other statutory class (the machine or apparatus) to which it is tied, for example by identifying the machine that accomplishes the method steps.  
Process claims providing transformation must positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. 
 If the claimed method is determined to be a statutory subject matter eligible process, then it must be determined whether the claimed invention falls within a judicial exception (law of nature, natural phenomena or abstract idea).  If the claimed judicial exception is practically applied, then the claimed invention is statutory.  Practical application can be realized in one of two ways: 
(1)  Does the use of the particular machine or apparatus impose a meaningful limit on the claim’s scope? Does use of the machine or apparatus involve more than insignificant extra-solution activity?  
(2) Does the transformation impose a meaningful limit on the claim’s scope? Does the transformation involve more than insignificant extra-solution activity?   
See In re Bilski, 545 F.3d 943, 88 USPQd 1385 (Fed. Cir. 2008), and see MPEP 2106, subsections IV.C.2.  
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process (method steps), and not merely be an object upon which the process operates.  The claims should be clear as to how a machine or apparatus implements the process, rather than simply stating “a game control method”. The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.
there is no transformation in these claims. The claims simply recites “a game control method”, comprising “displaying..”, “selecting..”, and “executing”, without tying the steps to a machine or apparatus.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,603,592. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe displaying a part of, and not a whole of, a scrollable area including a plurality of items relating to a game on a display, a displayed item among the plurality of items and a non-displayed item among the plurality of items varying according to a scroll of the scrollable area in response to a scroll operation of a user, the displayed item being selectable, and the non-displayed item being non-selectable; selecting, in response to a selection operation of the user, an item among the displayed item and a first item, the first item being displayed in an area different from the scrollable area and also being included among the plurality of items; and executing game processing depending on the selected item (see claim 1 of US Patent 10,603,592, showing displaying an area comprises a view where a first portion is included in the view and a second portion excluded from the view, which the examiner construes and interprets to teach a display and non-displayed area).
6.	Claims 1-25 of the US Patent 10,603,592 discloses event element and limitation of the claims 1-18 of the present application. The present application’s claims appear to be broader in scope and is therefore an obvious variant thereof of US Patent 10,603,592.
This is therefore an obviousness-type double patenting rejection. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714